14-2020-cv
Francis Hoefer v. Bd. of Educ. of Middletown

       14‐2020‐cv 
       Francis Hoefer v. Bd. of Educ. of Middletown 

  1                             UNITED STATES COURT OF APPEALS 
  2                                 FOR THE SECOND CIRCUIT 
  3
  4                                             ––––––––––––––– 
  5                                            August Term, 2014 
  6
  7               (Argued: March 16, 2015                           Decided: April 14, 2016) 
  8
  9                                       Docket No. 14‐2020‐cv 
 10
 11                                            ––––––––––––––– 
 12
 13                                          FRANCIS HOEFER, 
 14
 15                                                                    Plaintiff‐Appellant, 
 16
 17                                                    v. 
 18
 19        BOARD OF EDUCATION OF THE ENLARGED CITY SCHOOL DISTRICT OF 
 20      MIDDLETOWN, KENNETH EASTWOOD, WILLIAM GEIGER, JOHN DOE 1, AND 
 21                               JOHN DOE 2, 
 22
 23                                                                  Defendants‐Appellees. 
 24                                            ––––––––––––––– 
 25    Before:   
 26
 27           SACK and DRONEY, Circuit Judges, and STANCEU, Judge.* 
 28
 29                                            ––––––––––––––– 
 30
 31          Appeal of a decision of the United States District Court for the Southern District 
 32    of New York (Ramos, Judge) granting a motion of defendants‐appellees for partial 
 33    summary judgment and a final decision by the district court dismissing the action with 
 34    prejudice.  We conclude that we lack jurisdiction over the appeal of the grant of the 

              *
               The Honorable Timothy C. Stanceu, Chief Judge, United States Court of
       International Trade, sitting by designation. 
 1   motion for partial summary judgment.  We conclude, further, that the district court 
 2   abused its discretion in entering its final order dismissing the action.  Accordingly, the 
 3   district court’s order of dismissal is VACATED and the action is REMANDED for 
 4   further proceedings. 
 5            
 6           Judge DRONEY dissents in a separate opinion. 
 7    
 8                                          ––––––––––––––– 
 9                                                
10                                               MICHAEL H. SUSSMAN, Sussman & Watkins, 
11                                               Goshen, NY, for Plaintiff‐Appellant. 
12    
13                                               JOHN MCKAY III, HOWARD M. MILLER (Richard 
14                                               S. Finkel, Jessica C. Moller, on the brief), Bond, 
15                                               Schoeneck & King, PLLC, Garden City, NY, for 
16                                               Defendants‐Appellees. 
17                                                
18                                          ––––––––––––––– 
19   STANCEU, Judge:                        

20          Plaintiff‐appellant Francis Hoefer appeals a May 29, 2014 order of the United 

21   States District Court for the Southern District of New York (Ramos, Judge) dismissing 

22   his action with prejudice.  The district court ordered the dismissal for Hoefer’s failure to 

23   seek timely reinstatement following a conditional dismissal order the district court 

24   entered to effectuate a then‐pending settlement agreement, which one defendant 

25   refused to join.  Hoefer also appeals, separately and on the merits, the district court’s 

26   earlier order, dated January 9, 2013, which granted a motion for partial summary 

27   judgment in favor of three of the defendants. 




                                                   2
 1          We conclude that we lack jurisdiction over the appeal of the grant of the motion 

 2   for partial summary judgment.  We vacate the district court’s May 29, 2014 dismissal, 

 3   concluding that this dismissal was an abuse of discretion. 

 4                                        BACKGROUND 

 5          This dispute arose from an incident at a public meeting held by the Board of 

 6   Education of the Enlarged City School District of Middletown, New York (the “Board of 

 7   Education”) on March 4, 2010, during which Hoefer briefly was taken into police 

 8   custody.  Following the incident, Hoefer brought an action under 42 U.S.C. § 1983 

 9   asserting various First and Fourth Amendment claims against the defendants.  Hoefer 

10   claimed that three defendants––the Board of Education, its president William Geiger, 

11   and Kenneth Eastwood, the district’s Superintendent of Schools––violated his First 

12   Amendment rights by excluding him from, and denying him the opportunity to speak 

13   during, the public meeting.  Hoefer also brought Fourth Amendment false arrest claims 

14   against Eastwood and two unnamed Middletown police officers (“John Doe 1” and 

15   “John Doe 2”).  In a January 9, 2013 opinion and order, the district court granted a 

16   motion for partial summary judgment in favor of defendants Eastwood, Geiger, and the 

17   Board of Education on Hoefer’s false arrest claim against Eastwood.  In the same 

18   opinion and order, the district court dismissed, sua sponte, the false arrest claims 

19   against John Does 1 and 2.  On January 29, 2013, the district court set a date of May 6, 

20   2013 for a trial on the remaining claims. 
                                                  3
 1          On April 23, 2013, a day after the parties informed the district court of their 

2    having reached a settlement agreement, the district court issued an order stating as 

3    follows:  

 4          The Court having been advised that all claims asserted herein have been 
 5          settled, it is ORDERED, that the above‐entitled action be and hereby is 
 6          discontinued, without costs to either party, subject to reopening should 
 7          the settlement not be consummated within sixty (60) days of the date 
 8          hereof.  The parties are advised that if they wish the Court to retain 
 9          jurisdiction in this matter for purposes of enforcing any settlement 
10          agreement, they must submit the settlement agreement to the Court 
11          within the next 60 days with a request that the agreement be “so ordered” 
12          by the Court.   

13   J.A. 452.  As of the close of the 60‐day period on June 22, 2013, no settlement had been 

14   consummated. 

15          By letter dated August 30, 2013, Hoefer informed the district court that “the 

16   school district ha[d] failed—through its Board of Education—to approve the 

17   settlement” and added “that the Court should set a date certain by which the settlement 

18   will be approved and the proceeds paid or return this matter to the trial calendar.”  

19   J.A. 506‐07.  Hoefer followed with another letter, dated September 18, 2013, informing 

20   the district court that the issues had been resolved as to defendants Board of Education 

21   and Geiger and the settlement proceeds had been paid.  The letter further informed the 

22   district court that Hoefer desired to litigate his First Amendment claims against 

23   Eastwood, which remained outstanding due to Eastwood’s refusal to join the 

24   settlement, and requested “that the Court schedule a conference in this matter so that a 
                                                  4
 1   trial date may be set on the remaining claims.”  J.A. 454.  In response, the district court, 

 2   on September 20, 2013, scheduled a status conference for October 24, 2013, at which 

 3   Eastwood requested leave to file a second motion for summary judgment and for relief 

 4   under Federal Rules of Civil Procedure 12(c) and 12(h)(2).  The district court denied this 

 5   request in an opinion and order, issued April 7, 2014, reasoning that Eastwood could 

6    have raised the same defense earlier and that “[a]t this point, a trial will most efficiently 

 7   dispose of the case, and any further briefing will significantly delay its resolution.”  

 8   J.A. 495. 

 9          At a pre‐trial conference on April 22, 2014, the district court directed Hoefer to 

10   submit a letter addressing the issue of whether the court had retained jurisdiction over 

11   the action.  Hoefer responded in the affirmative, and Eastwood submitted a letter, dated 

12   May 5, 2014, urging the court to dismiss the action for Hoefer’s delay in requesting that 

13   the case be reopened following the conditional dismissal set forth in the district court’s 

14   April 23, 2013 order.  Adopting the reasoning of Eastwood’s letter, the district court, on 

15   May 29, 2014, entered its order dismissing the action with prejudice on the ground that 

16   Hoefer had “failed to request reinstatement of this action to the calendar within a 

17   reasonable time period after the entry of the order discontinuing the case on 

18   April 23, 2013.”  Hoefer v. Bd. of Educ. of Enlarged City Sch. Dist. of Middletown, No. 10 

19   Civ. 3244 (ER), 2014 WL 2251312 at *2 (S.D.N.Y. May 29, 2014). 



                                                    5
 1                                          DISCUSSION 

 2          In this appeal, Hoefer urges that “the district court’s Orders dismissing and 

3    closing the case and granting partial summary judgment to Eastwood on Hoefer’s false 

4    arrest claim . . . be reversed and vacated” and that “the matter . . . be remanded for trial 

 5   on Hoefer’s remaining meritorious claims.”  Appellant’s Br. 51. 

 6     I.   The January 9, 2013 Decision Granting Defendants’ Motion for Partial 
 7          Summary Judgment 

8           Hoefer argues that the interlocutory decision granting the motion for partial 

 9   summary judgment on the false arrest claim against Eastwood is merged into the final 

10   dismissal and therefore is separately appealable.  For this argument, Hoefer relies on 

11   West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 781 (2d Cir. 1999), Gary Plastic Packaging 

12   Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 903 F.2d 176, 178‐79 (2d Cir. 1990), and 

13   Allied Air Freight, Inc. v. Pan Am. World Airways, Inc., 393 F.2d 441, 444‐45 (2d Cir. 1968).  

14   We are not persuaded by Hoefer’s argument and conclude that we lack jurisdiction to 

15   hear an appeal of the district court’s January 9, 2013 decision to grant the partial 

16   summary judgment motion. 

17          The January 9, 2013 decision remained interlocutory at the time the district court 

18   dismissed the action by means of the May 29, 2014 final order.  As the record reveals, 

19   the district court did not, in the words of Federal Rule of Civil Procedure 54(b), “direct 

20   entry of a final judgment” to effectuate its granting of the partial summary judgment 


                                                    6
 1   motion.  According to Rule 54(b), the granting of the partial summary judgment motion 

 2   “[d]id not end the action” as to Hoefer’s false arrest claims and could be “revised at any 

 3   time” prior to entry of a final judgment.  Fed. R. Civ. P. 54(b).  The district court’s 

 4   May 29, 2014 opinion and order dismissing the action (like the April 23, 2013 order on 

 5   which it was based) drew no distinctions among Hoefer’s claims and made no mention 

 6   of the false arrest claims or the prior decision granting the motion for partial summary 

 7   judgment.  The only plausible construction of the May 29, 2014 final order is as a 

 8   dismissal of all claims in the action.  See also Fed. R. Civ. P. 58(a) (requiring, with certain 

9    exceptions inapplicable here, that a judgment “be set out in a separate document”).  We 

10   conclude that the May 29, 2014 final order, rather than entering partial summary 

11   judgment on the merits to adjudicate the false arrest claim against Eastwood, dismissed 

12   that claim for failure to seek timely reinstatement.  That was the only final decision the 

13   district court reached with respect to the false arrest (and other) claims and, therefore, 

14   the only decision over which we may exercise appellate jurisdiction according to 

15   28 U.S.C. § 1291. 

16          The holding in West v. Goodyear Tire & Rubber Co. does not require a different 

17   result and instead supports our conclusion.  In West, the district court dismissed the 

18   action as a sanction for plaintiff West’s allowing spoliation of the evidence, a dismissal 

19   this Court held to be an abuse of discretion.  West, 167 F.3d at 781.  The district court 

20   earlier had granted a partial summary judgment motion for defendants on plaintiff 
                                               7
 1   West’s claim for punitive damages.  Although stating in dicta that the decision on partial 

 2   summary judgment “merged into the subsequent judgment of dismissal,” the West 

 3   panel nevertheless held that the “decision to grant partial summary judgment . . . on 

 4   West’s claim for punitive damages was a non‐appealable interlocutory order” and that 

 5   this decision, upon this Court’s vacating the final judgment of dismissal, “reverts to its 

 6   original interlocutory status.”  Id. 

 7          The holding in Gary Plastic Packaging is not controlling on the issue before us.  

 8   There, the interlocutory decision that was held to have merged into the judgment 

 9   denied a motion for class certification in a class action suit.  That decision affected, and 

10   led to, the outcome of the case, which was dismissal for failure to prosecute.  See Gary 

11   Plastic Packaging, 903 F.2d at 179 (“Thus, we hold that for purposes of appellate review, 

12   an order denying a motion for class certification merges into a final judgment which 

13   results from the class representative’s failure to prosecute its individual claim.”).  In 

14   Allied Air Freight, the outcome of the case also was dismissal from failure to prosecute.  

15   The interlocutory order for which appeal was sought had stayed the proceedings in 

16   district court so that the plaintiff could exhaust its administrative remedies before the 

17   Civilian Aeronautics Board, a step the district court held to be necessary before 

18   plaintiffs could proceed with their judicial antitrust action.  Upon appellate review, this 

19   Court ruled the dismissal of the action to be mistaken because the district court erred in 

20   issuing the interlocutory stay order, which this Court viewed as an erroneous 
                                                  8
 1   application of the doctrine of primary jurisdiction.  Allied Air Freight, 393 F.2d at 445‐49.  

 2   This Court considered the interlocutory order being challenged to have affected the 

 3   outcome of the case.  See id. at 445 (“If the order granting the stay was a proper order, it 

 4   was equally proper to require appellant to satisfy the terms of the stay in order to 

 5   proceed with the action or face dismissal for failure to prosecute, and to dismiss the 

 6   action sua sponte when appellant failed to take any action.”).  The appeal before us is 

 7   unlike those in Gary Plastic Packaging and Allied Air Freight.  Here, the district court’s 

 8   decision to grant the partial summary judgment motion on the false arrest claim was 

 9   unrelated to, and had no effect upon, the district court’s ultimate dismissal of the action.  

10   Therefore, that interlocutory decision could not have been part of the final, appealable 

11   decision in this case for purposes of 28 U.S.C. § 1291 and is not properly before us on 

12   appeal. 

13          The question of whether an interlocutory order from which an appeal is sought 

14   affects the outcome of a case has been recognized as important to the issue of merger.  

15   See Eric J. Magnuson & David F. Herr, Federal Appeals Jurisdiction and Practice § 2:3 

16   (2015 ed.) (“While a final decision is a necessary precondition of appeal under 

17   [28 U.S.C.] § 1291, the appeal brings before the court of appeals all interlocutory orders 

18   in the lawsuit that can be said to have affected the outcome.” (emphasis added)).  In 

19   furtherance of the principle of finality expressed in 28 U.S.C. § 1291, interlocutory 

20   decisions that did not affect the outcome should be regarded as not having merged into 
                                                 9
 1   the final decision from which an appeal will lie.  See 15A Charles Alan Wright & Arthur 

 2   R. Miller, Federal Practice and Procedure § 3905.1 n.29 (2d ed.) (“‘Orders that could not 

 3   have affected the outcome, i.e., orders not material to the judgment, are not 

 4   appealable’” and “[a] ruling that could not have affected the judgment may be denied 

 5   review for reasons parallel to harmless error reasoning.” (quoting Nat’l Am. Ins. Co. v. 

 6   Certain Underwriters at Lloyd’s London, 93 F.3d 529, 540 (9th Cir. 1996)). 

7           In summary, because the district court’s interlocutory decision granting the 

 8   partial summary judgment motion never ripened into a judgment and had no effect on 

 9   the outcome of the case, we conclude that this order did not merge into the final 

10   decision to dismiss the action and is not appealable.  Accordingly, we lack jurisdiction 

11   to review the grant of the partial summary judgment motion on the merits.  Because we 

12   are vacating the district court’s final order dismissing all claims, the district court’s 

13   decision to grant the partial summary judgment motion on the false arrest claim against 

14   Eastwood reverts to its previous interlocutory status.  See West, 167 F.3d at 781.  We 

15   reach no decision on whether that false arrest claim has merit, which on remand is an 

16   issue for final adjudication by the district court. 

17    II.   The May 29, 2014 Final Order of Dismissal 

18              A. Jurisdiction 

19          We exercise jurisdiction over Hoefer’s appeal from the district court’s 

20   May 29, 2014 opinion and order of dismissal according to 28 U.S.C. § 1291 (conferring 
                                              10
 1   on the courts of appeals jurisdiction over “final decisions” of the district courts).  This 

2    order is a final, and therefore appealable, decision of the district court. 

3              B. Standard of Review 

4           In dismissing Hoefer’s action for failure to request timely reinstatement, the 

 5   district court did not rule on jurisdictional grounds, and we have no basis upon which 

 6   to conclude that the district court divested itself of jurisdiction at any time prior to 

7    entering its final order of dismissal on May 29, 2014.  The final dismissal, therefore, was 

 8   an exercise of the district court’s discretion.  We review discretionary dismissals for, 

 9   inter alia, failure to request reinstatement within a reasonable time, under an abuse of 

10   discretion standard.  A district court abuses its discretion when it “bases its ruling on an 

11   erroneous view of the law or on a clearly erroneous assessment of the evidence, or 

12   renders a decision that cannot be located within the range of permissible decisions.”  

13   Kiobel v. Millson, 592 F.3d 78, 81 (2d Cir. 2010) (citations and alterations omitted). 

14             C. Analysis 

15          In Muze, Inc. v. Digital on Demand, Inc., 356 F.3d 492, 495 (2d Cir. 2004), this Court 

16   vacated a district court’s dismissal of an action following an earlier order (an “Order of 

17   Discontinuance”) similar to the one at issue in this appeal.  In Muze, the Order of 

18   Discontinuance provided, in pertinent part, that the action “shall be and hereby is 

19   discontinued with prejudice” and that “[s]hould settlement not be finalized by May 4, 

20   2001, this case will be reinstated by application of any party.”  Muze, 356 F.3d at 493.  
                                                  11
 1   The district court allowed seven extensions of the May 4, 2001 date, the last extension 

 2   providing a date of January 31, 2002 for finalizing the settlement.  Id.  Six days after 

 3   January 31, 2002, plaintiff Muze, Inc. requested reinstatement of the case because a 

 4   settlement agreement reached by the parties had not yet been signed.  Id.  After more 

 5   than a year transpired without the district court’s acting on this request, Muze, Inc. 

 6   repeated its request for reinstatement on March 27, 2003.  Id.  The district court denied 

 7   the request on the ground of untimeliness and, after denying a motion for 

 8   reconsideration, entered its final dismissal of the action.  Id. 

 9          Muze held that the district court misconstrued its own order in denying the 

10   plaintiff’s application for reinstatement and in dismissing the action.  Id. at 494‐95.  The 

11   district court construed its initial Order of Discontinuance as having “‘plainly stated’ 

12   that the case would be reinstated if application was made ‘by any date prior to’ the 

13   deadline listed in the Order.”  Id. at 493 (quoting the district court’s denial of the motion 

14   for reconsideration).  The Order of Discontinuance, however, “did not specify a time 

15   within which reinstatement had to be sought.”  Id.  Noting that the Order of 

16   Discontinuance omitted “the usual language specifying that the reinstatement request 

17   must be made within the time period for settlement,” the opinion in Muze concluded 

18   that “[a] district court’s discretion to interpret its own order does not extend to inserting 

19   a new provision.”  Id. at 494‐95 (citation omitted). 



                                                   12
 1          In Muze, this Court expressly disfavored dismissals made pursuant to orders of 

 2   discontinuance that do not specify the time period within which a party must request 

 3   reinstatement.  “Just as we have always emphasized that ‘dismissals for . . . ambiguities 

 4   in pleadings are not favored,’ . . . we should similarly disfavor dismissals where the 

 5   District Court’s order does not include the language customarily used to specify the 

 6   time for reinstatement.”  Id. at 495 (quoting Arfons v. E.I. Du Pont De Nemours & Co., 

 7   261 F.2d 434, 435 (2d Cir. 1958)).  In the instant appeal, the April 23, 2013 order 

 8   conditionally discontinuing the case suffers from the same flaw as did the Order of 

 9   Discontinuance in Muze.  Orders such as these, when applied without prior warning to 

10   justify a dismissal over a party’s objection, fail in a critical respect: they do not provide 

11   the parties with notice of when action must be taken to avoid involuntary dismissal, 

12   which is “a harsh remedy to be utilized only in extreme situations.”  Jackson v. City of 

13   New York, 22 F.3d 71, 75 (2d Cir. 1994) (quoting Alvarez v. Simmons Market Research 

14   Bureau, Inc., 839 F.2d 930, 932 (2d Cir. 1988)).  In this case, Hoefer was not put on notice 

15   of how long he had to request reinstatement and received no advance notice or warning 

16   that his opportunity to request reinstatement was about to expire absent immediate 

17   action to request reinstatement of the case to the active docket. 

18          The opinion in Muze cautioned that its holding vacating the dismissal was not to 

19   be interpreted to mean that a party could delay indefinitely in seeking reinstatement: 

20   “The omission of a time limit for a permitted or required task normally means that the 
                                                 13
 1   task is to be performed within a reasonable time,” a requirement the plaintiff in Muze 

 2   unquestionably satisfied by requesting reinstatement a mere six days following the 

 3   close of the period allowed for completion of the settlement.  Muze, 356 F.3d at 495.  

 4   Defendants‐appellees rely in part on this statement in Muze in arguing that the district 

 5   court acted within its discretion in dismissing Hoefer’s action. 

 6          Hoefer’s first submission to the district court following the April 23, 2013 order is 

 7   dated August 30, 2013, which was 69 days after the close of the 60‐day period for 

 8   settlement.  In that letter, Hoefer informed the district court that the settlement had not 

 9   been approved and requested that the district court set a date “by which the settlement 

10   will be approved and the proceeds paid or return this matter to the trial calendar.”  

11   Muze does not hold that a plaintiff who waits 69 days before requesting reinstatement 

12   has not acted within a reasonable time.  Although it may well have been prudent for 

13   Hoefer to have acted sooner, we conclude that the passage of 69 days, standing alone, 

14   does not justify the extreme sanction of involuntary dismissal. 

15          Moreover, we see no prejudice to defendants that resulted from Hoefer’s delay.  

16   To the contrary, defendants posed no objection based on this delay when, after Hoefer 

17   sent a second letter concerning reinstatement dated September 18, 2013, the district 

18   court acted on September 20, 2013 to schedule and hold a conference on October 24, 

19   2013, resuming the litigation.  Rather than object to the continuation of the litigation, 

20   Eastwood sought leave to file a second summary judgment motion.  Eastwood did not 
                                               14
 1   raise the question of dismissal for Hoefer’s failure to request timely reinstatement until 

 2   his letter of May 5, 2014, and even that submission did not allege that the time Hoefer 

 3   took to request reinstatement caused him any prejudice. 

 4          In addition to their reliance on Muze, defendants‐appellees raise several other 

 5   arguments in support of their view that the district court acted within its discretion in 

 6   dismissing Hoefer’s action, none of which we find persuasive.  They argue, first, that 

 7   the facts of this case are analogous to those of Niederland v. Chase, 425 F. App’x 10 (2d 

 8   Cir. 2011), a case upon which the district court relied in part in support of its dismissal.  

 9   Niederland, an unpublished summary order, is not precedential.  Moreover, the holding 

10   of Niederland is not on point.  In Niederland, the district court had issued an October 26, 

11   2009 order closing the case after the parties had notified the court the previous June that 

12   the case “had been settled.”  Id. at 13‐14.  Sometime thereafter, plaintiff Margot 

13   Niederland made an informal letter request to reopen the action, which the district 

14   court denied in a February 2, 2010 order.  Id. at 10‐11.  On March 5, 2010, Niederland 

15   filed a motion for reconsideration of that order under Rule 60(b)(1).  Id. at 12.  The 

16   district court denied this motion as untimely, considering it, in effect, a motion for 

17   reconsideration of the October 26, 2009 closure order, and Niederland appealed the 

18   denial to this Court.  Id.  This Court found no abuse of discretion in the district court’s 

19   denial of the Rule 60(b)(1) motion, agreeing with the district court that the motion was 



                                                  15
 1   an attempt to assert an otherwise time‐barred appeal of the October 26, 2009 closure 

 2   order.  Id. at 12‐13. 

 3          In dicta, the Niederland summary order cites Muze, 356 F.3d at 495, for the 

4    principle that a dismissal order that does not set “a time‐frame for dismissal” does not 

5    give parties unlimited time for submitting final settlement documentation or requesting 

6    further action on the part of the district court.  Niederland, 425 F. App’x at 13.  But this 

7    discussion is in the larger context of rejecting Niederland’s argument that the 

 8   October 26, 2009 closure order was not a final order of dismissal and therefore not 

9    appealable.  Referring to the time period between the communication of a settlement 

10   and the October 26, 2009 entry of the final order closing the case, the summary order 

11   concludes that “when after five months no party had communicated to the district court 

12   any need to reactivate the case, the court reasonably entered a final order of closure.”  

13   Id.  Citing Muze, the Niederland panel opined in dicta that the period of nearly five 

14   months during which no party contacted the court caused it to doubt whether 

15   Niederland could have succeeded had she appealed the October 26, 2009 closure, but it 

16   then stated, “that is not the issue before us.”  Id. at 14. 

17          Defendants‐appellees also argue that reinstatement would be largely futile as a 

18   state court judgment already has been entered finding that the allegedly protected 

19   speech, at least in part, was defamatory.  Similarly, they maintain that Hoefer is unable 

20   to demonstrate prejudice in the absence of reinstatement because any alleged violation 
                                                16
 1   of his constitutional rights has been remedied by his receipt of proceeds of the initially 

 2   proposed global settlement.  Because these arguments pertain to the merits of one or 

 3   more of Hoefer’s claims or to details of the incomplete settlement negotiations, they 

 4   address issues not before us in this appeal. 

 5          Defendants‐appellees suggest, finally, that dismissals such as the one ordered in 

 6   this case are “jurisdictional.”  This argument is meritless because, as we discussed 

 7   previously and as defendants‐appellees acknowledge, the district court dismissed 

 8   Hoefer’s action as an exercise of discretion. 

 9                                         CONCLUSION 

10          The district court abused its discretion in entering its May 29, 2014 final order 

11   dismissing Hoefer’s action, and the dismissal is hereby VACATED.  The case is 

12   REMANDED for further proceedings.  The motion of defendants‐appellees to strike 

13   portions of plaintiff‐appellant’s brief and appendices is denied as moot, and their 

14   motion for damages under Federal Rule of Appellate Procedure 38 is denied.  No costs. 




                                                  17
                                                                                         




 1    DRONEY, Circuit Judge, dissenting: 

 2           I  respectfully  dissent  from  that  portion  of  the  majority’s 

 3    opinion  which  vacates  the  district  court’s  dismissal  of  Hoefer’s 

 4    action  with  prejudice.  It  was  not  an  abuse  of  discretion  for  the 

 5    district  court  to  refuse  to  reopen  the  case  over  four  months  after  it 

 6    was  reported  settled  and  69  days  after  the  settlement  deadline  had 

 7    passed.  

 8            This case is readily distinguishable from Muze, Inc. v. Digital 

 9    on  Demand,  Inc.,  356  F.3d  492  (2d  Cir.  2004).  In  Muze,  like  here,  the 

10    district court set a time period (in Muze, thirty days, while here sixty 

11    days)  for  a  case  that  had  been  reported  settled  to  finalize  the 

12    settlement. Also, like in Muze, the district court did not specify in its 

13    order that any reinstatement must be sought within the same period. 

14    In  Muze,  we  held,  “Of  course,  the  lack  of  a  deadline  for  a 

15    reinstatement  request  does  not  mean  that  either  party  had  an 

16    unlimited  time  for  seeking  reinstatement.  The  omission  of  a  time 
 1    limit  .  .  .  means  that  [the  reinstatement  request  must  be  made] 

 2    within  a  reasonable  time.”  Id.  at  495.  In  Muze,  the  plaintiff  sought 

 3    reinstatement  only  six  days  after  the  expiration  of  the  last  period 

 4    allowed  by  the  district  court  for  finalizing  the  settlement  but  the 

 5    district court refused to reopen the case.  Muze does not hold that a 

 6    plaintiff  who  waits  over  two  months  to  seek  to  reinstate  an  action 

 7    from  the  last  period  allowed  for  finalizing  the  settlement  has  acted 

 8    within a reasonable time.  

 9           Muze does not indicate how much more than six days would 

10    constitute  a  reasonable  period  for  seeking  reinstatement.  But  we 

11    must  allow  the  district  courts  some  discretion  in  evaluating  the 

12    timeliness of such requests, particularly given that the circumstances 

13    of each request and each case will vary. It can hardly be an abuse of 

14    discretion by the district court to not reopen a case where the court 

15    gives  a  considerable  period  of  time  to  complete  settlement—here, 

16    sixty days—and the first indication that settlement has not occurred 




                                             2 
       
 1    and that reinstatement is sought comes more than four months after 

 2    the initial order of the court and two months after the expiration of 

 3    that order.  

 4           The majority points to the lack of prejudice to defendants as a 

 5    result  of  Hoefer’s  delay.  But  even  if  prejudice  were  an  appropriate 

 6    consideration—one  not  identified  as  such  in  Muze—it  must  be 

 7    balanced against Hoefer’s failure, at any point prior to the August 30 

 8    letter,  to  notify  the  court  that  settlement  had  not  been  finalized.  In 

 9    his August 30 letter to the district court, Hoefer stated that “several 

10    weeks  after  we  reached  a  global  settlement,  .  .  .  one  of  the 

11    defendants  .  .  .  was  refusing  to  go  along  with  the  settlement.”  J.A. 

12    507.  Hoefer  was  thus  well  aware  that  the  settlement  was,  at  best, 

13    unlikely  with  respect  to  certain  defendants,  yet  failed  to  timely 

14    notify the court.  

15           Because  Muze  mandates  that  a  party  must  act  “within  a 

16    reasonable  time”  when  the  district  court  has  not  set  a  deadline  for 




                                              3 
       
 1    seeking  reinstatement  and  Hoefer  has  introduced  no  real 

 2    justifications to support his delay, I cannot find that the district court 

 3    abused its discretion in finding that delay unreasonable. To be sure, 

 4    it  would  be  better  practice  for  the  district  courts  to  specify  a  time 

 5    period within which to move for reinstatement of the action. See, e.g., 

 6    Storey  v.  Cello  Holdings,  L.L.C.,  347  F.3d  370,  375  (2d  Cir.  2003)  (30‐

 7    day order of dismissal included language that if settlement was not 

 8    consummated  within  thirty  days  of  the  order  “either  party  may 

 9    apply by letter within the 30‐day period for restoration of the action 

10    to the calendar”). But without such a specific deadline, this Court’s 

11    decision  is  guided  by  Muze,  which  holds  only  that  the  delay  in 

12    seeking  reinstatement  must  be  reasonable.  Hoefer’s  delay  here, 

13    particularly  given  his  early  knowledge  of  the  breakdown  in 

14    settlement negotiations, was not reasonable.  

15           I would affirm the decision of the district court. 

16     




                                              4